UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05896 DWS Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2011 Annual Report to Shareholders DWS Target 2011 Fund Contents 3 Portfolio Management Review 6 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 11 Investment Portfolio — Liquidation Basis 12 Statement of Assets and Liabilities — Liquidation Basis 13 Statement of Operations — Liquidation Basis 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 25 Tax Information 26 Summary of Management Fee Evaluation by Independent Fee Consultant 30 Board Members and Officers 34 Account Management Resources This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Both bonds and stocks delivered positive returns to investors during the 12 months ended July 31, 2011. The bond market experienced high volatility amid shifting investor sentiment, but the fund's fixed-income benchmark — the Barclays Capital US Treasury Index — nonetheless finished the annual period with a gain of 3.39%.1 The first half of the year proved challenging, as the prospect of improving economic growth caused bond yields to rise as prices fell. At its peak on February 8, the 10-year note stood at 3.72%, up from 2.91% at the start of the period. The investment backdrop became more favorable for bonds during the second half of the year, as a string of weak economic reports from around the globe renewed investor fears about a possible "double-dip" recession. In addition, investors grew more nervous as a result of the European debt crisis and the drawn-out debt-ceiling debate in the United States, which prompted a "flight to quality" into Treasuries. The result was a plunge in yields — and concurrent rise in prices — during the second half of the annual period. The 10-year note closed July at 2.81%, well off its previous high. The US equity market also finished the year in positive territory, as gauged by the 19.65% return of the Standard & Poor's 500® (S&P 500) Index.2 All of this gain occurred in the first half of the period, during which the improving growth outlook and the stimulus provided by the US Federal Reserve Board's (the Fed's) "QE2" policy combined to fuel an extended rally in the market.3 While stocks were pressured by the concerns that cropped up during the spring and summer, the effect was much less dramatic than it was in the bond market. Stocks essentially delivered a flat return during this time, helping the market hold on to its first-half gain and close the period with a double-digit return. DWS Target 2011 Fund produced a total return of 2.34% during the annual period. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 6 through 7 for more complete performance information.) Performance Attribution The fund, which invests in both stocks and bonds, held weightings of 15% and 85%, respectively, in the two asset classes as of July 31, 2011. The fixed-income portion of the portfolio is invested entirely in Treasury STRIPS, which stands for Separate Trading of Registered Interest and Principal Securities. STRIPS are created by dividing all of the individual interest and principal payments of underlying coupon-bearing Treasury notes into separate zero-coupon securities. Such securities initially sell at a discount to their final value, and their prices gradually rise until they become fully valued at par ($100 per bond) on their maturity date. Because STRIPS are more responsive to interest rate changes than coupon-bearing bonds of similar maturity, they tend to be more sensitive to volatility in the broader bond market. This is particularly true for longer-maturity STRIPS. On the other hand, the dominant contribution to price performance for STRIPS with closer maturity dates comes from the gradual appreciation of the bonds towards their $100 par value. DWS Target 2011 Fund is scheduled to mature on August 15, 2011. Given the relative proximity of this maturity date, the performance of the fixed-income portion of the portfolio was entirely attributable to the accretion of the STRIPS' price toward its par value. This was reflected in the movement in the price of the fund's STRIPS position from $99.70 to $99.99. The equity portion of the fund is invested in two exchange-traded funds, or ETFs, that track the performance of the S&P 500 Index before expenses: the SPDR S&P rust and the iShares S&P 500 Index Fund. We believe this low-cost approach will better enable the equity portion of the fund to produce returns in line with the broader US equity market. This portion of the portfolio produced positive returns in the 12-month period ending July 31, 2011, reflecting stocks' performance during this time. Outlook and Positioning As the fund moves closer to its maturity date, we continue to manage the portfolio by investing in zero-coupon bonds and ETFs representative of the broader US stock market. Upon the maturity of the fund on August 15, 2011, the fund closed and investors received payment for the balance of their accounts. Thank you for your investment in DWS Target 2011 Fund. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Target 2011 Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team William Chepolis, CFA Ohn Choe, CFA John D. Ryan Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Barclays Capital US Treasury Index is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. 2 The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. It is not possible to invest directly in an index. Fund performance includes reinvestment of all distributions. 3 QE2 (Quantitative Easing 2) was an asset purchase program initiated by the US Federal Reserve as a means to jump start the sluggish US economy. Performance Summary July 31, 2011 Average Annual Total Returns as of 7/31/11 1-Year 3-Year 5-Year 10-Year Unadjusted for Sales Charge 2.34% 1.00% 2.77% 3.17% Adjusted for the Maximum Sales Charge (max 5.00% load) -2.78% -0.71% 1.72% 2.64% Barclays Capital US Treasury Index+ 3.39% 5.59% 6.33% 5.37% S&P 500® Index++ 19.65% 2.92% 2.39% 2.61% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 is 1.04%, and may differ from the expense ratio disclosed in the Financial Highlights table in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Net Asset Value: 7/31/11 $ 7/31/10 $ Distribution Information: Twelve Months as of 7/31/11: Income Dividends $ Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Target 2011 Fund [] Barclays Capital US Treasury Index+ [] S&P 500 Index++ Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.0%. This results in a net initial investment of $9,500. +The Barclays Capital US Treasury Index is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. ++The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Lipper Rankings — Mixed-Asset Target 2015 Funds Category as of 7/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) 1-Year of 3-Year 91 of 96 94 5-Year 28 of 44 63 10-Year 2 of 8 23 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (February 1, 2011 to July 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended July 31, 2011 Actual Fund Return Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio DWS Target 2011 Fund 1.04% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 7/31/11 7/31/10 Government & Agency Obligations 85% 83% Exchange-Traded Funds — Equity 15% 15% Cash Equivalents — 2% 100% 100% Asset allocation is subject to change. For more complete details about the Portfolio's investment portfolio, see page 11. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio—Liquidation Basis as of July 31, 2011 Principal Amount ($) Value ($) Government & Agency Obligation 82.1% US Treasury Obligation US Treasury STRIPS, 5.529%*, 8/15/2011 (Cost $32,050,577) Shares Value ($) Exchange-Traded Funds 14.9% iShares S&P 500 Index Fund SPDR S&P rust Total Exchange-Traded Funds (Cost $5,061,041) % of Net Assets Value ($) Total Investment Portfolio (Cost $37,111,618)+ Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $37,111,618. At July 31, 2011, net unrealized appreciation for all securities based on tax cost was $817,504. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $817,504 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $0. SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations $
